Citation Nr: 1524322	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  08-01 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for urinary incontinence.
 
2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to a rating in excess of 20 percent for status-post bunionectomy with k-wire fixation of the 1st first metatarsal phalangeal joint and arthroplasty of 2nd proximal interphalangeal joint with neuritis of toes 1 and 2. 

4.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as anxiety disorder. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 29, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active military service from February 1986 to October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 1997, June 2006, August 2006, and October 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter, 'Agency of Original Jurisdiction' (AOJ)). 

In this regard, the March 1997 AOJ rating decision determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for urinary incontinence.  In the June 2006 rating decision, the AOJ denied service connection for sinusitis, tinnitus, and a back disorder.  Such decision also granted TDIU effective June 29, 2005.

Additionally, in an August 2006 rating decision, the AOJ implemented the Board's grant of service connection for an acquired psychiatric disorder and assigned an initial 30 percent rating effective July 12, 1996.  Finally, in the October 2007 rating decision, the AOJ granted service connection for neuritis of the 1st and 2nd toes and continued the 20 percent rating for the Veteran's recharacterized disability of status-post bunionectomy with k-wire fixation of the left 1st metatarsal phalangeal joint and arthroplasty of 2nd proximal interphalangeal joint with neuritis of toes 1 and 2.  Such decision also granted service connection for arthritis of the left and right knees and continued the 20 percent rating for her recharacterized disabilities of degenerative arthritic changes in the medial compartment and femorotibial joint of the left knee and degenerative arthritic changes in the medial compartment and femorotibial joint of the right knee, respectively.  The October 2007 rating decision also continued the Veteran's 10 percent rating for scars of the bilateral feet. 

In May 2010, the Veteran appeared at a hearing before a Decision Review Officer (DRO) at the AOJ.  Additionally, in April 2012, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  The transcripts of both hearings are of record. 

In a decision dated July 2012, the Board dismissed from appeal the Veteran's claims to have disabilities of the left knee, the right knee, and bilateral foot scars declared static and not subject to future examination.  The Board reopened previously denied claims of service connection for urinary incontinence, sinusitis, tinnitus, and a low back disorder.  These claims were remanded for additional development.  The Board also found that an issue of entitlement to TDIU for the time period prior to June 29, 2005 was on appeal as "part and parcel" of the initial rating claim for the service-connected acquired psychiatric disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded the TDIU claim, as well as claims for higher ratings for the left foot disability and acquired psychiatric disorder, for additional development. 

A January 2013 AOJ rating decision awarded service connection for a back condition as well as allergic rhinitis with history of sinusitis.  These service connection awards terminated the appeal with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board observes that the undersigned granted the Veteran's motions to extend time to submit additional evidence in March 2013 (120 days), August 2013 (120 days) and January 2014 (160 days) but no additional evidence and/or argument was submitted.  In July 2014, the undersigned denied another motion to extend time to submit additional evidence and/or argument as no good cause had been shown for any further extensions of time.

In February 2015, the Veteran's representative provided a Post-Remand Brief on the Veteran's behalf.

The issue of entitlement to recognition of B.W. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of eighteen has been raised by the record in April 2015 and May 2015 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In addition to a paper claims folder, the record on appeal includes documents stored in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  In July 2012, the AOJ associated with Virtual VA recent VA treatment records which are not contained in the paper claims folder.  The AOJ has reviewed this evidence in the February 2013 supplemental statement of the case (SSOC).  There are no relevant documents stored in VBMS.

The issue of entitlement to a TDIU prior to June 29, 2005, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's urinary incontinence, as well as urinary frequency results, from a congenital defect of right ureter duplication which was not subject to a superimposed disease or injury during military service that resulted in additional disability.

2.  Resolving all doubt in the Veteran's favor, tinnitus had its onset during active military service.

3.  For the entire appeal period stemming from her February 2005 claim, the Veteran's service-connected status-post bunionectomy with k-wire fixation of the left 1st metatarsal phalangeal joint and arthroplasty of 2nd proximal interphalangeal joint has more closely approximated the criteria for a severe malunion of the metatarsal bones due to weakness and tenderness to palpation to the metatarsal head, limitation of foot and ankle motion due to pain, flexion deformity of the left 2nd digit with no range of motion, and functional impairment on use which results in increased pain, limitation of motion, weakness, cramps, fatigability and lack of endurance.  

4.  For the entire appeal period stemming from her February 2005 claim, the Veteran manifests incomplete paralysis of the left medial tibial nerve which results in a paresthesia sensation in her 1st and 2nd toes, which is a separate and distinct disability from the orthopedic manifestations of her service-connected status-post bunionectomy with k-wire fixation of the left 1st metatarsal phalangeal joint and arthroplasty of 2nd proximal interphalangeal joint.

5.  For the appeal period prior to May 10, 2001, the Veteran's acquired psychiatric disorder was primarily manifested by disturbance of mood, impairment of insight, hand tremors with stress, labile affect, and pre-occupation with personal problems, which resulted in no more than definite impairment in the ability to establish or maintain effective and wholesome relationships with people with psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce no more than definite industrial impairment; or (under the criteria in effect since November 7, 1996) resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

6.  For the appeal period beginning May 10, 2001, the Veteran's acquired psychiatric disorder has been manifested by additional symptomatology of low frustration tolerance, difficulty making decisions, sleep impairment even with medications, anhedonia, panic attacks, difficulty finding words during panic attacks, wandering thoughts, indecisiveness, lack of motivation, procrastination, passive suicidal ideations and social isolation, which results in a demonstrable inability obtain or retain employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for urinary incontinence have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(c), 4.9 (2014); VAOPGCPREC 82-90 (July 18, 1990).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for a 30 percent rating, but no higher, for status-post bunionectomy with k-wire fixation of the left first metatarsal phalangeal joint and arthroplasty of second proximal interphalangeal joint are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-14, 4.71a, Diagnostic Codes (DCs) 5276-5284 (2014). 

4.  The criteria for a separate 10 percent rating, but no higher, for neuritis of toes 1 and 2, as associated with status-post bunionectomy with k-wire fixation of the left first metatarsal phalangeal joint and arthroplasty of second proximal interphalangeal joint, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-14, 4.123, 4.124a, DC 8524 (2014).

5.  For the appeal period prior to May 10, 2001, the criteria for an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as anxiety disorder, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, DC 9400 (in effect prior to November 7, 1996); 38 C.F.R. § 4.132, DC 9400 (in effect since November 7, 1996).

6.  As of May 10, 2001, the criteria for an initial rating of 100 percent for an acquired psychiatric disorder, diagnosed as anxiety disorder, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. § 4.130, DC 9400 (in effect prior to November 7, 1996); 38 C.F.R. § 4.132, DC 9400 (in effect since November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As addressed below, the Board awards service connection for tinnitus.  As this represents a full grant of the benefit sought on appeal, there is no reason to discuss VCAA compliance on this issue.

With respect to the service connection claim for urinary incontinence, the Veteran filed an application to reopen a prior final denial in January 1997.  A post-adjudicatory AOJ letter dated November 2006 advised the Veteran of the types of evidence and/or information deemed necessary to substantiate the claim, the relative duties upon herself and VA in developing her claim, and the criteria for establishing an initial disability rating and effective date of award.  The timing deficiency was cured with readjudication of the claim in the August 2007 statement of the case (SOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

With respect to the claim for a higher initial rating for the acquired psychiatric disorder, the Board notes that the Veteran is challenging the initial disability rating assigned following a grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91. Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to the issue of entitlement to an increased rating for left foot disability, the Veteran filed her increased rating claim in February 2005.  A September 2005 pre-adjudicatory AOJ notice advised the Veteran to submit evidence showing that her service-connected left foot disability had increased in severity, which may include a statement from her doctor containing physical and clinical findings, the results of any laboratory tests or x-rays, and the dates of examinations and tests.  She could also submit a statement from other individuals who were able to describe from their knowledge and personal observation in what manner her disability had become worse.  Further, the Veteran could submit her own statement describing her symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by her disability.  The Veteran was further advised of the respective duties between herself and VA in obtaining evidence to substantiate her claim.  A pre-adjudicatory AOJ letter dated March 2006 advised the Veteran of the criteria for establishing a disability rating and effective date of award.

Thus, the Board finds that the Veteran has been provided compliant VCAA notice on all the claims being decided on appeal.

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered.  The AOJ has obtained all available VA treatment records necessary to decide these claims.  There are no outstanding requests to obtain any private medical records which the Veteran has both identified and authorized VA to obtain on her behalf.  Notably, the AOJ has received a response from Crossbridge Behavioral Health that, while records of the Veteran existed, there were no records pertaining to the time period from 1995 to the present, which is the relevant time period at issue.  The AOJ has also obtained all medical and legal documents pertaining to the Veteran's award of disability benefits with the Social Security Administration (SSA).

Additionally, the Veteran has been afforded VA examinations to evaluate the disabilities at issue.  VA examination reports in December 1994, December 1996, September 2000, October 2005, May 2006, December 2010, and September 2012 contain all findings necessary to evaluate the disability rating claims for the acquired psychiatric disorder and the left foot disability.  Since these examinations, the Board finds no credible lay or medical evidence suggesting a worsening of disability to the extent that higher ratings may be warranted under the applicable schedular criteria.  

With respect to the service connection claim for urinary incontinence, the Veteran was also afforded VA examination in September 2012.  The Board finds that this VA examination report and the accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include her STRs; and an examination with relevant testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met. 

Moreover, the Veteran was provided an opportunity to set forth her contentions during a hearing before a DRO in May 2010 and the undersigned Veterans Law Judge in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the May 2010 hearing, the DRO identified the issues then on appeal.  The Veteran provided testimony regarding the nature and severity of her service-connected acquired psychiatric disorder, and the onset of her urinary incontinence symptoms.

During the April 2012 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the onset of her urinary incontinence symptoms, the severity of her service-connected psychiatric disorder and left foot disability symptoms, her functional limitations, and the effects of her service-connected disabilities on her social and occupational functioning.  The Veteran also reported having filed an SSA disability claim.  Furthermore, the Veteran, who testified to being disorganized, was also offered the ability to provide a written statement for any matters which she may have not addressed.

Overall, the Veteran has not asserted that there was any prejudice with regard to the conduct of the DRO or Board hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in July 2012 so that additional medical evidence could be obtained, to include a nexus opinion on her urinary incontinence claim and current examinations for her acquired psychiatric disorder and left foot disability.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the July 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the AOJ sent the Veteran a duty to assist letter in July 2012, obtained a response from Cross Bridge Behavioral Health that no records existed during the appeal period, obtained SSA records, and afforded VA examinations in September 2012.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

The Veteran seeks to establish service connection for urinary incontinence and tinnitus.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

Tinnitus is deemed an organic disease of the nervous system, which is a chronic disease listed under 38 C.F.R. § 3.309(a), where there is evidence of acoustic trauma.  Fountain v. McDonald, - Vet.App. - , No. 13-0540, 2015 WL 510609 (Feb. 9, 2015).  The use of continuity of symptoms to establish service connection is not applicable, however, to the diagnosis of urinary incontinence and urinary frequency (including duplicative right ureters) as this disorder is not listed as a chronic disease under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  The plain language of 38 U.S.C.A. § 1111 requires that there be an examination prior to entry into the period of service on which the claim is based.  Jones v. Shinseki, 24 Vet. App. 40, 45 (2010). 

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In deciding whether a condition preexisted service, the Board must consider the Veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects" because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id. 

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Urinary Incontinence

The Veteran seeks to establish service connection for urinary incontinence and urinary frequency.  At her hearing in April 2012, she alleged the onset of recurrent episodes of urinary incontinence in service.  She denied having these symptoms prior to service.  The Veteran has related the onset of her urinary incontinence to a vaginal tear during the birth of her son while in the military.  See VA clinic record dated June 20, 2005.

The Veteran's April 1985 enlistment examination included her report of frequent urination.  She reported a history of urinary tract surgery, due to frequency, at the age of 12 years.  

In pertinent part, a July 1986 STR reflects the Veteran's denial of urine problems or loss of urine when coughing or sneezing.  In November 1987, she required repair of a 2nd degree perineal laceration after a child delivery.  A 1989 STR noted her report of mild dysuria, but no frequency, while being treated for an upper respiratory infection (URI).  In June 1990, the Veteran was noted to have a history of questionable urgency without dysuria or frequency while being treated for exudative pharyngitis/URI.  In March 1993, she delivered another child by primary low-transverse Caesarian section (c-section).  A January 10, 1994 gynecological questionnaire noted her denial of loss of urine with coughing or sneezing.  A January 20, 1994 STR assessed her complaints of urinary frequency with small amounts of urine as a urinary tract infection (UTI).  An October 18, 1994 STR noted the Veteran's report of urinary incontinence.  An urology consultation was recommended but, due to her impending separation, this was deferred for an evaluation at VA.

Within one month of her discharge from service, the Veteran filed a service connection claim for a "weak bladder."  Her VA clinic records reflect her report of urinary urgency which began in service.  See, e.g., VA clinic records dated September 30, 1996; October 19, 1996; August 12, 1997; March 29, 1999; May 25, 2005; June 2, 2005; March 2, 2006; October 30, 2006; and January 4, 2007.  There were assessments that the etiology of her urinary incontinence was undetermined.  See, e.g., VA clinic records dated May 25, 2005 and November 22, 2011.  One clinician cited psychological factors for her incontinence.  See VA clinic record dated June 20, 2005.  She was prescribed Kegal exercises and advised to decrease her caffeine intake.  See VA clinic records dated June 2, 2005 and January 4, 2007.  One clinician diagnosed her with urge rather than stress incontinence and prescribed Ditropan.  See VA clinic record dated January 21, 2010.  Another clinician indicated that the Veteran could not correlate her symptoms to coffee or her deliveries.  See, e.g., VA clinic record dated November 22, 2011.  On one occasion, her symptoms were treated as a presumed UTI.  See VA clinic record dated May 18, 2012.

In September 2012, the Veteran underwent VA examination with benefit of review of the claims folder.  At that time, she reported the onset of urinary symptoms during active duty with UTIs.  She reported frequency/urgency with a small amount of urinary "leakage" which occurred mainly with UTIs but also without UTIs.  She also described symptoms of incomplete bladder emptying.  She described these symptoms as recurrent.  She further described leakage which occurred spontaneously sometimes with coughing and sneezing.  On review of the claims folder, the VA examiner noted that a December 2003 computed tomography (CT) scan of the Veteran's pelvis noted, inter alia, duplication of the right ureter with both right ureters appearing dilated when compared to the left.  The September 2012 VA examiner diagnosed urinary incontinence and urinary frequency.  The examiner opined that it was less likely than not that these diagnoses were incurred in or aggravated by active service as the Veteran had a duplication of right ureter which was considered a congenital anomaly.  The examiner noted that an enlarging uterus could aggravate the congenital urinary condition beyond its natural progression, but noted that there were no events or conditions in service which could have impacted her congenital uterine anomaly. 

Based on the above, the Board finds that service connection for urinary incontinence is not warranted.

The Board accords great probative weight to the September 2012 VA examiner opinion that the Veteran's urinary incontinence is due to a congenital defect of duplicate right ureters as this opinion is based on sound medical principles and supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); see also Sklar v. Brown, 5 Vet. App. 140, 146 (1993) (probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).  Specifically, the examiner cited to findings from a CT scan of the pelvis to diagnose the Veteran with duplication of right ureters which, in the examiner's opinion, explained the Veteran's urinary incontinence and urinary frequency complaints.  

Notably, the VA examiner's assessment is consistent with the pre-service history of urinary incontinence with urinary tract surgery reported by the Veteran upon her entrance into service.  The Board observes that the Veteran is clearly competent to report frequent urinary symptoms as well as the fact that she underwent urinary tract surgery.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.")

As such, the Board accepts the VA examiner's opinion as being highly probative with respect to the etiology of the Veteran's urinary incontinence and urinary frequency symptoms.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board as adjudicator).  

Moreover, the VA examiner's opinion reflects consideration of the Veteran's assertions of onset.  On this point, the Board observes that the Veteran's testimony regarding the onset of urinary frequency in service, as opposed to prior to service, is not credible.  In this respect, her April 2012 testimony directly contradicts her report of symptoms on her April 1985 enlistment examination wherein she reported a history of urinary tract surgery, due to frequency, at the age of 12 years.  One of these statements is inaccurate.  

Overall, the Board places greater probative weight to the Veteran's April 1985 statement as it was memorialized in documents prepared contemporaneous in time to the events in question.  Notably, in addition to the temporal closeness to service, the Board also observes that her April 1985 statement bears the indicia of reliability as it was made in the context of obtaining appropriate medical diagnosis.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  On the other hand, the Veteran's April 2012 testimony was made more than 2 decades after service and is inconsistent with her own prior statements.

The Board further observes that there is no medical evidence of record which is contrary to the September 2012 VA opinion.  Rather, the VA clinicians in the outpatient setting have stated that the etiology of the Veteran's urinary incontinence and/or urinary frequency is undetermined.

The Board observes that one VA clinician in June 2005 noted that the Veteran's urinary incontinence may be caused by psychological factors.  Notably, the Veteran is service-connected for an acquired psychiatric disorder.  However, the probative value of this impression is limited as the VA clinician did not conduct any specific evaluation and offered no rationale for the assessment provided.  Additionally, for the reasons discussed above, the probative value of the June 2005 VA clinician impression is greatly outweighed by the September 2012 VA examiner opinion which is based upon review of the entire record, to include CT scan results.

As such, the Board finds that the Veteran's urinary incontinence and urinary frequency results from a congenital defect and, thus, is not due to a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  Therefore, the evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in additional disability.  VAOPGCPREC 82- 90 (July 18, 1990). 

The September 2012 VA examiner also found no evidence of any event in service which could constitute a superimposed disease or injury on the Veteran's congenital defect.  The examiner noted the possibility of aggravation by current findings of an enlarging uterus, but found no evidence of events or conditions in service which could have impacted her congenital uterine anomaly.  In this regard, as indicated previously, as the Veteran's duplication of right ureter is a congenital anomaly or defect, as opposed to a disease, service connection based on aggravation is not applicable.  Therefore, while she did experience an enlarging uterus during service as a result of her pregnancy, there is no competent evidence that the Veteran's congenital defect was subject to a superimposed disease or injury during military service that resulted in additional disability.

In so finding, the Board has considered the Veteran's assertions that her urinary incontinence and urinary frequency symptoms began in service and may be related to injury during a child delivery.  Notably, a VA clinician in November 2011 found that there was no correlation between the Veteran's urinary symptoms and her prior deliveries.  In any event, as a lay person, the Veteran is not competent to offer an opinion regarding the etiology of genitourinary disorder.  In this regard, the question of causation of such a disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the internal structure and working of her genitourinary system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Furthermore, as duplicative ureter, urinary incontinence and urinary frequency are not deemed a "chronic disease" under 38 C.F.R. § 3.309(a), the Veteran's allegations of continuity of symptomatology alone cannot support her service connection claim.  See Walker, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, her report of urinary incontinence symptoms in service is credible and consistent with the evidentiary record.  However, as also held above, the Veteran's most credible statements reflect that her urinary frequency symptoms began prior to service, and the persuasive medical evidence reflect that her urinary frequency and incontinence symptoms result from a congenital defect.

Therefore, for the reasons outlined above, the Board finds that the Veteran's urinary incontinence results from duplication of right ureter, which is a congenital defect, that was not subject to a superimposed disease or injury during military service that resulted in additional disability.  Consequently, service connection for such disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Tinnitus

The Veteran seeks to establish service connection for tinnitus.  She asserts that her tinnitus had its onset in service following a right eardrum perforation.  At the outset, the Board observes that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under DC 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be diagnosed on the basis of lay evidence alone.

Here, the Veteran is service-connected for right tympanic membrane perforation which occurred in May 1994.  She is also service-connected for rhinitis with a history of sinusitis.  Her STRs reflect her treatment for episodes of Eustachian Tube Dysfunction (ETD) - manifested by ear fullness, temporary decreased hearing acuity, and vertigo.  In April 1990, she described some ringing in her right ear during an evaluation for dizziness and vertigo of questionable cause.

Post-service, the Veteran filed a claim of service connection for tinnitus in November 1994 - which is within one month of her separation from service.  A December 1994 VA audio-ear disease examination report reflected her report of rare, intermittent tinnitus that was non-pulsatile and high frequency in nature.  She was given impressions of history of tympanic membrane perforation with persistent fullness and a history of sinusitis as well as some noise exposure based on occupation with mild sensorineural hearing loss.  The examiner commented that the Veteran's tinnitus symptoms could be related to sinusitis or mild sensorineural hearing loss. 

Thereafter, the record reflects the Veteran's continued complaints of recurrent episodes of hearing loss and tinnitus.  A May 1997 VA audio-ear disease examination noted that the Veteran's complaints of occasional tinnitus and dizziness may be related to a sinus problem she had in the past.  Additionally, an April 2005 VA clinician noted that the Veteran's tinnitus and hearing deficit was of an undetermined etiology but probably secondary to remote ear drum perforation.

The Veteran underwent VA examination in September 2012 with benefit of review of the claims folder.  This examiner found that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner noted that there was no evidence of decreased hearing acuity in service.  This examiner did not address, however, the Veteran's allegations of the onset of tinnitus in service or whether a possible etiological relationship existed between her tinnitus and her service-connected right tympanic membrane perforation and/or rhinitis with history of sinusitis.

Here, the Board finds that the Veteran is competent to state that her tinnitus began during service, and that she has continued to experience recurrent tinnitus since service to the present.  See 38 C.F.R. § 3.159(a)(2).  Her allegations are credible and consistent with the evidentiary record, which include one instance of ear ringing in service and her report of tinnitus within one month of service discharge.  The Board also observes that several different VA examiners have commented upon a potential relationship between the Veteran's tinnitus and her service-connected right tympanic membrane perforation and/or rhinitis with history of sinusitis.  

On this record, when viewed in light of VA's recognition that true tinnitus is a purely subjective symptom, the Board finds that the evidence as to the question of whether tinnitus was incurred in active service is in relative equipoise.  Therefore, the Board will resolve all doubt in favor of the Veteran and find that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Increased Rating Claims

The Veteran seeks higher ratings for her left foot and psychiatric disabilities.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  However, separate disability ratings may be assigned for distinct disabilities resulting from the same injury, or involving the same bodily part, so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Left Foot Disability 

Historically, in February 1989, the Veteran was diagnosed with left foot metatarsus abductus.  She had a minimally tender prominence of the left lateral foot approximately 2 centimeters proximal to the base of the 1st toe.  She was initially prescribed padding and shoes.  She was later diagnosed with mild pes planus with a left foot bunion, hallux valgus with hammer toe, and corns.  In 1993, she underwent partial distal 1st metatarsal osteotomy with arthroplasty of the 2nd digit proximal interphalangeal joint (PIP).  In April 1994, she reported that her foot surgery resulted in a 50 percent improvement of pain with occasional aching of her foot with shoe wear.  She was assessed with persistent pain secondary to foot type.  An October 1994 STR reflected an assessment of plantar fasciitis.

An AOJ rating decision dated May 1995 granted service connection for status post bunionectomy with k-wire fixation of the left 1st metatarsal phalangeal joint and arthroplasty of 2nd PIP.  A 10 percent rating was assigned under DC 5299-5280 as analogous to resection of metatarsal head.

Thereafter, the Veteran's VA clinic records reflect that she was prescribed orthotics due to pes planus with hallux abducto valgus (HAV).  A March 1997 VA feet examination report included her report of pain and fatigue of the left foot with prolonged standing.  She also complained of pain with certain movements of the foot due to the pin placement with decreased range of motion of the 2nd toe.  She further complained of a pins and needle sensation in her left foot.  She had recurrent pain and swelling.  Examination was significant for decreased range of motion in the 1st toe, no range of motion in the 2nd toe and a deformity of the 2nd digit.  The Veteran had difficulty squatting and was unable to stand on her toes.  She was given a diagnosis of status post bunionectomy with recurrent pain and swelling, and status post orthoplasty with deformity of the 2nd toe.

An AOJ rating decision dated June 1997 awarded a 20 percent rating for status post bunionectomy with k-wire fixation of the left 1st metatarsal phalangeal joint and arthroplasty of 2nd proximal interphalangeal joint under DC 5299-5283, which represented malunion or nonunion of the tarsal or metatarsal bones with moderately severe symptoms.

In pertinent part, the Veteran filed the current increased rating claim on appeal in February 2005.  Her contemporaneous VA clinic records note her report of neurogenic pain of the 2nd toe.  See VA clinic record dated March 18, 2002.  She further reported left foot pain at the dorsum and plantar surfaces as well as her two toes.  See, e.g., VA clinic record dated May 25, 2005.  Her neuropathic pain was treated with Doxepin.  See VA clinic record dated August 10, 2005. 

On VA examination in October 2005, the Veteran described moderate to severe left foot pain with weakness, swelling, heat, throbbing, cramps, fatigability, and lack of endurance.  Her symptoms were moderate to severe with rest, and severe with use.  She experienced severe flare-ups of symptoms, precipitated by walking, approximately twice per week which lasted hours in duration.  She treated her symptoms with Tylenol 500 mg. every four to six hours which was effective less than 50 percent of the time.  She also used applied heat and analgesic creams.  She had bought her own corrective shoes with shoe inserts, but did not use any assistive walking device.  Her condition affected her activities of daily living by being unable to stand for long periods of time and being unable to perform recreational activities.

On examination, the Veteran ambulated with a slight limp to the right.  She had a very painful gait by tiptoeing around and shifting her weight from the left to right feet due to pain.  There was weakness and tenderness to palpation to the metatarsal head.  She had functional limitations in rising, which was in a slow manner, and with walking and standing.  There was evidence of callus of the left heel as well as the metatarsal head near the 1st digit.  There was tenderness and paresthesia of the plantar and lateral aspects of the 1st and 2nd metatarsals.  There was no evidence of edema, breakdown, unusual shoe wear, skin changes, vascular changes, hammertoes, high arch, claw foot, flat foot, hallux valgus angulation, or Achilles abnormality.  Muscle strength was 4/5 in the left lower extremity.  Left ankle motion was limited to 30 degrees of flexion and 20 degrees of dorsiflexion due to pain.  It was noted that range of motion of the left ankle and feet were limited by moderate to severe pain, and that the Veteran was unable to perform repetitive testing.  The examiner diagnosed status post bunionectomy with K-wire fixation of the left 1st metatarsophalangeal joint and arthroplasty of the 2nd proximal interphalangeal joint, limited range of motion of the left foot secondary to severe pain, and paresthesia of the left 1st and 2nd metatarsals.

A May 2006 VA general medical examination included the Veteran's report of pain on the bottom of her left foot with a history of pin removal from her big toe.  She had experienced a loss of feeling in her big toe after the pin removal.  She further reported left foot symptoms of weakness, stiffness, swelling, heat, redness, fatigability and lack of endurance.  Her foot became tired with pain, and she required the use of shoe cushions when walking.  She had foot pain on rest, and her pain symptoms worsened with standing as well as cold or rainy weather.  She treated her symptoms with hydrocodone/acetaminophen once per day and analgesic balm.  She reported that her medications were ineffective with her pain usually of a 6-8/10 severity.  She experienced flares of 9/10 severity several times per month which lasted a couple of days in duration.  During flares, she had additional limitation of motion and functional impairment involving decreased activity and an inability to get around as normal.  She used shoe inserts and cushions, but did not use any assistive walking devices.

On examination, the Veteran demonstrated a steady gait with normal heel strike and normal rolling motion of the foot from heel-to-toe.  Her left foot had a normal arch with no flat foot, claw toes, or malignment of the tendon.  There was a flexion deformity of the left 2nd digit which did not bend or flex.  There was a mild hallux deformity, mild osteoarthritis of the interphalangeal joints and cuneiform metatarsal articulations, and mild flexion deformities and osteoarthritis of the interphalangeal joints.  The examiner also found neuropathy of the 1st digit of the left foot.

Thereafter, the Veteran's VA clinic records reflect her continued complaint of left foot pain and cramps with numbness of the big toe.  A November 2006 VA podiatry consultation revealed decreased sensorium to light touch to the medial and plantar aspects of the left 2nd toe and left hallux.  There was also decreased medial longitudinal arch height with mild residual lateral deviation of the hallux.  Her assessments included neuritis of the 1st and 2nd toes of the left foot and pes planus.

On VA examination in December 2010, the Veteran described a progressive worsening of left foot pain with only partial relief of symptoms obtained by elevation, heat, cold, and medication.  She had pain in her foot and toes with redness, stiffness, fatigability, weakness and lack of endurance of her left foot.  She had weekly flares, precipitated by increased use, which occurred weekly or more often and lasted 1 to 2 days in duration.  She indicated an 80 to 90 percent functional impairment during her flares which included being unable to stand for more than a few minutes or walk more than a few yards.  She used orthotic shoe inserts and toe cushions.  On examination, there was evidence of painful motion, tenderness, and weakness.  The Veteran limped with facial grimaces, was unable to rise on her toes, and had tenderness of the dorsum of her foot as well as the 1st and 2nd digits.  There was dry skin of the left foot with mild scaling on the plantar aspect of the heel.  There was numbness of the 2nd digit posteriorly and the 1st digit laterally.  There was no evidence of swelling, instability, abnormal weight bearing, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, muscle atrophy, or other foot deformity.  X-ray examination was significant only for loss of height of the plantar arch.  The examiner commented that the Veteran's left foot disability prevented activities such as exercise and sports; had severe effects on activities such as chores, shopping, recreation, and travelling; had moderate effects on bathing, dressing and grooming; had a mild effect on driving; and had no effects on feeding.

Thereafter, a January 2011 VA clinic record noted the Veteran's description of left foot pain of 6-7/10 severity on most days.  Examination was significant for tenderness of the plantar fascia, mild tenderness at the lateral aspect of the foot, flexible pes planus, anterior equinus, inversion significantly greater than eversion, and a tight gastroc-soleus complex.  The examiner offered assessments of plantar fasciitis as well as tendonitis of the lateral and posterior compartments.

A February 2011 VA podiatry consultation reflects that the Veteran was prescribed a night splint and stretching exercises.  She described intermittent pain on the plantar aspect of her left foot which was improved with use of custom orthotics.  Her use of capsaicin cream did not fully alleviate the pin pricking pain on the bottom of her 2nd left digit.  She further reported soreness of the 1st MPJ area when walking.  Examination was significant for numbness of the hallux and 2nd digit of the left foot, mild pain on palpation (POP) of the medial tuberosity calcaneous and along the arch, decreased range of motion (ROM) of the 1st MPJ, and decreased medial arch.  An x-ray was interpreted as showing a shortened 1st ray, elevation of metatarsal primuss, and fusion of the DIPJ 2nd digit left foot.  She was assessed with plantar fasciitis, hallux limitus, pes planus and nerve damage of the left hallux and 2nd digit.  She was advised of the need to wear orthotics with continued stretching and icing. The examiner further advised the Veteran that "there is not much we can do, but will try to make her as comfortable as possible. The use of a sclerosing agent would be considered if her discomfort persisted."

An April 2011 podiatry consultation reflected the Veteran's report of continuing pain.  She reported that orthotics use mostly resolved her symptoms with only occasional pain.   Examination was significant for a finding of a non-hypertrophic cicatrix along dorsum of the 1st ray.  Her assessments include neuralgia, resolving plantar fasciitis, and previous bunionectomy with HT repair of the 2nd digit.  It was noted that her numbness was permanent, but that treatments such as cortisone injections, sclerosing injections, topical cortisone, and/or capsaicin cream may help alleviate her sharp, shooting sensations.  

A June 2011 primary care physician note included the Veteran's report of 20-year history of left foot pain which occurred approx 1-2 times per week.  

The Veteran underwent additional VA foot examination in September 2012.  At that time, she described left foot pain with paresthesias in the 2nd toe, loss of feeling in the 1st toe, and frequent cramping of her foot.  Examination demonstrated metatarsalgia, mild to moderate hallux valgus, and mild to moderate hallux rigidis.  There was no Morton's neuroma, hammer toes, claw foot, bilateral weak foot, or nonunion or malunion of the tarsal or metatarsal bones.  The examiner found clear evidence of sensory deficit/numbness in the 1st and 2nd toes, which was due to damage to the left medial plantar nerve which came off the tibial nerve.  The Veteran also had pes planus with pain on use of the feet relieved with orthotics.  There was decreased longitudinal arch height with marked pronation of the foot.  There was no extreme tenderness of the plantar surface, inward bowing of the Achilles tendon, or marked displacement and severe spasm of the Achilles tendon.  The weight-bearing line did not fall over or medial to the great toe. 

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected disorders of the feet, to include DC 5276 (acquired flatfoot), DC 5277 (bilateral weak foot), DC 5278 (acquired claw foot), DC 5279 (anterior metatarsalgia), DC 5280 (unilateral hallux valgus), DC 5281 (unilateral, severe hallux rigidis), DC 5282 (hammer toe), DC 5283 (malunion or nonunion of the tarsal or metatarsal bones) and DC 5284 (foot injuries, other). 

The Veteran has been diagnosed with pes planus.  However, she is not service-connected for this aspect of her left foot disability.  She is also not service-connected for weak foot, acquired claw foot, or anterior metatarsalgia (Morton's disease). Thus, the criteria of DCs 5276, 5277, 5278 and 5279 do not apply.  

Under DC 5280, which addresses unilateral hallux valgus, a maximum 10 percent evaluation is assigned when either the condition has been operated on with resection of the metatarsal head, or when the condition is severe and equivalent of amputation of the great toe.  

The criteria of DC 5281 instruct that unilateral, severe hallux rigidus shall be rated as severe hallux valgus.

Under DC 5282, a single hammer toe is rated as noncompensable.  A 10 percent rating is warranted when all toes are hammer toes, unilateral without claw foot.

Under DC 5283, which addresses malunion or nonunion of the tarsal or metatarsal bones, a 10 percent evaluation is assigned when the condition is moderate, a 20 percent evaluation is assigned when the condition is moderately severe, and a 30 percent evaluation is assigned when the condition is severe.  A note to DC 5283 indicates that a 40 percent evaluation should be assigned with actual loss of use of the foot.  38 C.F.R. § 4.71a.

Under DC 5284, a 10 percent rating is warranted for a moderate foot injury, a 20 percent rating is warranted for a moderately severe foot injury, and a 30 percent rating is warranted for a severe foot injury.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

A September 2012 VA examiner found that the Veteran demonstrated damage to the left medial plantar nerve, which originated from the tibial nerve.  DC 8524 provides the rating criteria for paralysis of the internal popliteal nerve (tibial), and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a.  A maximum 40 percent rating is warranted for complete paralysis with plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost.  Id.  A 30 percent rating is warranted for severe incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis and a 10 percent rating mild incomplete paralysis.  Id.

Here, the medical evidence shows that the Veteran's has decreased motion of the left foot 1st digit and no motion of the 2nd digit.  While she has a co-existing nonservice-connected pes planus disability, the October 2005 VA examiner appeared to attribute the Veteran's limitation of left ankle and foot motion to her service-connected status-post bunionectomy with k-wire fixation of the left 1st metatarsal phalangeal joint and arthroplasty of 2nd proximal interphalangeal joint.  The Veteran credibly reports daily severe pain with exacerbations that limit her ability to stand and walk for prolonged periods of time.  The VA examiner in December 2010 provided opinion that the Veteran's service-connected status-post bunionectomy with k-wire fixation of the left foot disability prevents activities such as exercise and sports; has severe effects on activities such as chores, shopping, recreation, and travelling; and has moderate effects on bathing, dressing and grooming.

Overall, when considering her functional impairment on use under 38 C.F.R. §§ 4.40 and 4.45 and approximating principles of 38 C.F.R. § 4.7, the Board finds that the Veteran's service-connected status-post bunionectomy with k-wire fixation of the left 1st metatarsal phalangeal joint and arthroplasty of 2nd proximal interphalangeal joint has more closely approximated the criteria for severe malunion of the metatarsal bones due to weakness and tenderness to palpation to the metatarsal head, limitation of foot and ankle motion due to pain, flexion deformity of the left 2nd digit with no range of motion, and functional impairment on use which results in increased pain, limitation of motion, weakness, cramps, fatigability and lack of endurance.  

The Board further finds the Veteran's service-connected status-post bunionectomy with k-wire fixation of the left 1st metatarsal phalangeal joint and arthroplasty of 2nd proximal interphalangeal joint more closely approximates the criteria for a severe malunion of the metatarsal bones without considering her sensory deficit of the 1st and 2nd toes resulting from damage to her left medial tibial nerve.  This neurologic impairment causes a paresthesia sensation in her 1st and 2nd toes which is not completely relieved with medications, and VA podiatrist in February 2011 commented that there were few options available to treat her condition.  There is, however, no medical evidence that this sensory deficit results in any additional impairment which is not considered in the assignment of a 30 percent rating for her orthopedic manifestations rated above.

Thus, for the entire appeal period stemming from the Veteran's February 2005 claim, the Board finds that a separate 10 percent rating is warranted for incomplete paralysis of the left medial tibial nerve resulting in a paresthesia sensation in her 1st and 2nd toes.

In so holding, the Board notes that a higher rating is potentially available for actual loss of foot.  See 38 C.F.R. § 4.71a, DC 5283, Note.  However, the medical evidence clearly shows that the Veteran has actual use of her left foot.  The Veteran does not contend otherwise.  The Board further observes that the Veteran's award of a 30 percent under DC 5283 is based, in part, upon her functional limitations on use.  Thus, any further consideration of compensation under DC 5283 would result in prohibited pyramiding.  See 38 C.F.R. § 4.14.  There is no additional applicable diagnostic code which would warrant a higher rating still.

B.  Acquired Psychiatric disorder, Diagnosed as Anxiety Disorder 

Historically, the Veteran's service records reflect that she began to complain of fatigue symptoms in 1991 followed by paresthesia symptoms in 1992.  An evaluation in April 1992 resulted in an impression of likely stress-related symptoms (sxs), and she was referred for psychiatric testing to rule out (R/O) a somatization disorder (d/o).  On May 4, 1992, she began, but did not complete, psychiatric testing as she felt the testing was unnecessary.  She was noted to have a somewhat bizarre affect.  She reported to the emergency room the next day reporting a history of neck pain by two days.  An evaluation, which noted a decreased affect and somewhat inappropriate affect, offered an assessment of anxiety disorder.  

Thereafter, the Veteran and her commanding officer became involved in a dispute as to whether she had to undergo psychiatric testing.  She was given a letter of reprimand for refusing to complete psychiatric testing.  Her commanding officer accused her of being rude, overbearing, obnoxious, and failing to obey an order.  However, witness statements described the Veteran's supervisor as being verbally harassing, threatening, and dealing with complaints of discrimination and sexual harassment.  The Veteran eventually completed psychiatric testing which resulted in an impression of personality disorder not otherwise specified (NOS) with schizoid and paranoid features.  A Board of Military Corrections eventually voided the Letter of Reprimand.

Thereafter, the Veteran reported episodic vertex paresthesias which were assessed as functional/stress related.  In October 1992, she reported memory loss manifested by forgetting her purse, appointments, and work-related events.  She was referred to the mental health clinic in November 1992 and August 1993 due to work-related problems, somatic complaints, and behavioral problems.  She attended a stress management seminar, but declined short-term therapy.  A November 1993 mental health consultation, which noted the Veteran to have poor social interactive skills and a blunted affect, continued the diagnosis of personality disorder NOS with schizoid and paranoid features.  In August 1994, the Veteran requested to be removed from her duty station due to allegations that her supervisor treated her with disrespect, yelled at her in the presence of others, used profane language, refused her access to the latrine, wrongfully ordered her to hang up the telephone, and refused to properly train her.

Post-service, a November 1994 treatment record from Maxwell Air Force Base (AFB) noted the Veteran's report of disorganization with an inability to concentrate.  She was observed to be very slow to answer questions.  She was given an assessment of fatigue.

The Veteran underwent her first VA examination in December 1994.  At that time, she reported being discharged from service due to a lack of good performance.  She was unemployed but looking for a job.  She denied any psychiatric treatment or taking of psychiatric medications.  The Veteran primarily reported becoming easily stressed, feeling tired in her head, being disorganized, and having an inability to concentrate.  She described not being able to accomplish anything at any given time.  She denied symptoms of depression, feeling worthless or feeling helpless.  She slept good without early awakening.  She described average energy level, a good appetite, no history of weight loss, and normal libido.  She spent most of her time taking care of her child, shopping, going to church, and eating out.  She denied any loss of interest lately, and liked to go on vacations.  She denied any suicidal thoughts or attempts.  She was unemployed and living with her mother.

On mental status examination, the Veteran was described as neatly dressed and combed, pleasant, and cooperative.  She made good eye contact.  Her speech was fluent and goal-directed.  Her thought process was absent looseness of association or flight of ideas.  She denied paranoia, delusions, suicidal ideations or homicidal ideations.  She described her mood as "I am okay now."  Her affect was euthymic and guarded.  Insight was poor, but judgment was unimpaired.  She was alert and oriented to time, place, and person.  Her cognitive functions and language skills were intact.  There was no impairment of recent or remote memory.  Her concentration was good, although she reportedly complained of an inability to focus with memory loss of recent events.  The examiner found no Axis I diagnosis, and offered an Axis II designation of rule out personality disorder NOS.  A GAF score within 70 to 80 was assigned.  The examiner provided the following comment:

Even though this [V]eteran claimed to have lost concentration and memory loss for recent events, during this interview, she did not show any of these deficits.  Also, her symptoms were vague about her funny feeling in the head and these symptoms did not match up to major depression or pseudodementia.  However, she did mention that she is going through with some personal conflicts which she did not volunteer to explain to me at this time.  If she has some unresolved conflict going on, this could explain why she has a problem with concentration and the way that she feels.

Thereafter, a January 1995 VA clinic record noted the Veteran's symptoms of head pain, forgetfulness, weakness, dizziness, and hand tremors with stress.  She was given an assessment of tremors of questionable etiology.

A VA Form 20-5655 (Financial Status Report), received in June 1995, reflects that the Veteran had been working as a janitor earning $240 per month.

The Veteran began VA supportive psychotherapy in August 1995.  These records reflect her report of feeling depressed with difficulty getting out of bed and poor concentration.  She was noted to have difficulty sharing personal information.  However, at other times, she was noted to be fully oriented with a euthymic mood and appropriate affect.  She was noted to be neat, well-groomed, and articulate.  She consistently denied suicidal or homicidal ideations.  It was observed that the Veteran tended to constantly be reminded of her military experiences and had been unable to get on with her life.  In October 1996, she reported being stressed-out, mentally burned-out and sometimes feeling anxiety with depression.

An October 1996 letter from the Veteran's treating VA psychologist indicated that the Veteran verbalized multiple mental and physical complaints stemming from her military experiences.  He had begun treating her with one-to-one psychotherapy in December 1995.  She described a military history working in a hostile environment with a supervisor who exhibited subtle passive-aggressive behavior.  A conversation with the Veteran's mother indicated that the Veteran was a changed person after returning from service having been unable to hold a job for a sustained period of time.  The Veteran was described as returning home from the military in a mentally-confused state.  The Veteran had described a military onset of frequent headaches, memory impairment, and intrusive thoughts of her military experiences with depressive mood swings.  She was not suicidal, but had frequent crying spells due to her inability to function as previously with her self-esteem being greatly affected.  The VA psychologist disagreed with the military psychological evaluation, which tentatively suggested that the etiology of her problems were due to characterological issues of a long-standing nature based on his evaluations of the Veteran for a long-time, witnessing her mood swings, having more access to tests, data and observing the Veteran interact with others.  The VA psychologist diagnosed delayed-onset posttraumatic stress disorder (PTSD) and assigned a GAF score of 35.

A December 1996 VA neurologic disorder examination noted the Veteran's report of headaches with her brain feeling tired when becoming stressed out.  She was given a diagnosis of headaches which appeared to be stress-related.

A December 1996 VA PTSD examination report reflected that the Veteran was undergoing psychiatric treatment at VA.  She was not on any psychotropic medications.  She described difficulty with her level of functioning by always being stressed out, which made her experience headaches.  She described mood swings with feelings of sadness and being scared.  She reported feeling stress related to her treatment in the military, which included a false accusation of not taking care of her son properly.  She felt her treatment in the military qualified for possible PTSD.  However, she denied symptoms such as nightmares, re-experiencing of traumatic events, or flashbacks.  Her sleep was average, although sometimes she did not sleep well.  Her appetite was normal.  Her energy was up and down.  Her hobbies included traveling and enjoying nature.  She denied anhedonia.  After service, she had worked part-time as a janitor and a waitress, but was currently unemployed.  She lived with her son and was pregnant.  She denied smoking, alcohol, or illicit drug use.

On mental status examination, the Veteran was described as well-developed, well-nourished, and neatly dressed and groomed.  She made good eye contact.  Her speech was fluent and goal-directed.  Thought process was without looseness of association or flight of ideas.  She denied suicidal or homicidal ideations.  She described her mood as anxious.  Her affect was euthymic but also labile when describing her military stressors.  Insight and judgment were unimpaired.  She was oriented to time, place, and person.  Her cognitive functions were intact.  Her concentration was good.  The examiner noted that the Veteran had occasional dreams of service events, but failed to demonstrate real traumatic events or any PTSD symptoms.  The VA examiner found no diagnosis of an acquired psychiatric disorder and offered a GAF score of 80.

A December 1996 VA treatment record noted that a review of the December 1996 VA C&P examination report reflected multiple contradictions, and the assessment of PTSD was continued.

In a letter received in January 1997, the Veteran's mother described her daughter as using sick leave in service wherein she would stay in bed most of the day and forget having a conversation from five minutes previous.  She recalled the Veteran returning in September 1994 being unable to function.  The Veteran's current symptoms were described as having headaches, signs of depression, memory impairment, and appearing to be in a daze most of the time.  She had not experienced these types of symptoms prior to entering the military.  She described the Veteran's condition as being "very bad."

An October 1999 VA "Special Psychiatric Note" reflected the Veteran's complaints of depression, feelings of insecurity, loss of self-esteem, poor self-image, and great discomfort with authority figures.  It was noted that she developed feelings of inferiority and inadequacy during service as a result of inadequate supervision and a poor support system.  The examiner offered diagnoses of PTSD with depression, and generalized anxiety disorder with depression.

An April 2000 VA psychiatric resident note reflected the Veteran's report of doing well and sleeping well.  She only took Trilafon as needed.  Mental status examination noted that she appeared euthymic with a good affect.  She was well-groomed with clear and coherent speech.  Her concentration, judgment, and insight were good.  The examiner offered diagnoses of PTSD and generalized anxiety disorder, and offered a GAF score of 55.  In May 2000, she endorsed symptoms of fatigue/loss of energy, feelings of being distant/cut off, frequent episodes of irritability, anxiety and/or sadness, sleeping difficulty, and being under stress.  She denied thoughts of harming herself or others, or having upsetting images/memories/thoughts.  She reported nervousness which was increased with stress in June 2000.

The Veteran underwent another VA examination in September 2000.  At that time, she had been married for eight months but had recently separated due to physical abuse.  She had three children and resided with her mother.  She described being discharged from service based upon a finding of unsuitability.  She had received VA psychotherapy until approximately 1998 when her psychologist retired.  She had been prescribed Pamelor and Trilafon.  She had no history of psychiatric hospitalizations.  She denied alcohol or other drug use.  The Veteran described feeling psychologically abused, harassed, and intimated during service.  She felt under constant stress and began experiencing headaches, depression, forgetfulness, and hypersomnia.  After service, she briefly worked in a couple of part-time jobs, but had been unemployed for the past 4 to 5 years by her choice to take care of her children and, before their separation, to be a good wife to her husband.  Currently, she handled her finances, did her own grocery shopping, and regularly attended church.  She spent a lot of her time with her children and sometimes took them to the park or to the movies.  She characterized herself as a "family person" who had no problems showing affection towards those she cared about.  She had several friends who were a source of comfort, and she enjoyed being around people in general.  At the current time, the Veteran described being nervous and experiencing anxiety when under pressure.  

On mental status examination, the Veteran was described as attractively dressed, neat, and clean in appearance.  She exhibited good eye contact.  She was oriented in all spheres.  Speech was clear and goal-directed, but tended towards pre-occupation with her current marital problems and the unfair treatment she perceived in court resolution of her problems.  Her immediate, recent, and remote memories, as well as delayed recall and concentration, were good.  She functioned well at the conceptual and abstract level.  There were no delusional ideations or hallucinatory experiences.  Her mood was tense and anxious.  She sometimes trembled and periodically exhaled in a dramatic fashion.  Affect was appropriate.  She worried about the treatment she received in service, the physical abuse by her husband, the unfair treatment she perceived from the court, and about protecting herself and her children from any further abuse.  She had initial insomnia "every now and then" and, in general, obtained seven to eight hours of restful sleep.  She awoke some morning with a "nervous stomach" but denied nightmares or night tremors.  She did not have flashbacks.  She did have memories of bad experiences in service at which times she became anxious.  She denied persistent irritability, or sudden outbursts of hostility.  She viewed herself as a trusting and cooperative individual.  She talked easily and in vivid detail about her military experiences and had discussed them with others.  She was able to experience and express a full range of emotions and felt connected to others.  She expected a full life span.  Her children were important to her and she planned to raise them to adulthood.  There was no hypervigilance or exaggerated startle response.  Her appetite was good with a stable weight.  Her energy level was good, although she felt fatigued about five days per month.  She denied suicidal ideations or past attempts.  Her sex life was good.  She sometimes felt low-esteem, particularly as related to her husband's abuse of her, but she stated "it's coming back up now" since she separated from him.  The examiner diagnosed anxiety disorder NOS, and assigned a GAF score of 68.

A May 10, 2001 VA mental health consultation reflected the Veteran's report of being off her psychiatric medications.  She described that, during service, she had become easily tired, having headaches with an inability to concentrate, crying episodes, going to work nervous, being fatigued and hardly being able to function.  On mental status examination, the Veteran was described as tall, attractive, and dressed appropriately.  She was calm, cooperative, and fully oriented.  She maintained good eye contact.  There was no psychomotor activity.  Her mood was labile, becoming teary-eyed when recounting her military experiences.  She was no longer anxious unless remembering her military experiences.  Her attention and concentration span were good.  There was no cognitive or memory impairment.  Her insight and judgment were limited.  The examiner provided a diagnosis of PTSD with depression and anxiety, and assigned a GAF score of 50.

A June 2001 VA treatment record noted the Veteran to have restless sleep with itchiness of her arms due to anxiety of talking about her experiences.  She described being sensitive to criticism from others.  She could comfortably be in large crowds, but was very uncomfortable in small, intimate groups due to fear of the focus being on her and people expressing judgments with her.  She was given an assessment of anxiety disorder NOS with a GAF score of 65.

VA clinic records in August 2001 reflected the Veteran's report of being off her psychiatric medications for three months.  She reported depression, bad nerves, an inability to concentrate, low frustration tolerance, and difficulty making decisions.  On mental status examination, the Veteran was described as attractive, slender, and wearing casual attire.  She was fully oriented and maintained appropriate eye contact.  Her mood was euthymic and affect was appropriate to content of thought.  She denied psychotic symptoms.  Speech was clear, coherent, logical, and goal-directed.  There was no flight of ideas or ideas of reference.  She denied thoughts of harming herself or others.  Her memory and cognition were intact.  She had fair concentration and attention span.  She needed reassurance.  The examiner offered a diagnosis of PTSD with a GAF score of 60.  Another assessment that month offered an assessment of anxiety disorder NOS with a GAF score of 65.  In November 2001, the Veteran was described as suppressing much anger about military events with tears welling in her eyes and demonstrating some irritation when discussing these events.  She complained that her medications were not helping her sleep.  A GAF score of 65 was assigned.  She was noted to have anxiety and sleep disturbance with fair attention and concentration span, fair insight and judgment, and no impairment of memory and cognition.

At a Board hearing in November 2001, the Veteran testified to current symptoms of occasional sleep difficulty, depression, anxiety, feelings of anger.

A February 2002 VA clinic record reflected a GAF score of 65.  The Veteran had been taking psychology and communication courses.  On June 12, 2002, the Veteran endorsed symptoms of flashbacks, nightmares, and anxiety attacks.  She was noted to be very emotional and crying hard.  She claimed to be disorganized with short-term memory loss although a CT scan of the head was negative.  She felt like her head was about to explode and needing to lie down to rest her nerves.  Her mental status examination was significant for a labile mood with congruent effect.  She was depressed and emotional.  She denied psychotic symptoms.  She reported being unable to function well with poor concentration during flashbacks.  She had short-term memory impairment.  Her insight and judgment were fair.  She was given a diagnosis of PTSD with a GAF score of 50.

A June 2002 VA treatment record noted that the Veteran had completed her spring college term earning A's.  She described her sleep, appetite and energy level as fairly good.  Her mood was anxious.  A GAF score of 65 was assigned.

A May 2004 expert opinion from a Veterans Health Administration (VHA) diplomate of psychiatry opined that the Veteran's reported military stressors were insufficiently traumatic to result in PTSD, that she did not suffer from true "flashbacks," nightmares, or PTSD.  Based on review of the claims folder, the VHA examiner had the impression that the Veteran was someone who had a very low stress tolerance with a tendency to expand minor worries into major worries and a distrustfulness that led to uncomfortable confrontations.  The examiner indicated that the Veteran showed signs of anxiety with somatic manifestations.  It was clear that she was easily stressed and showed the effects of stress.  The examiner did not feel that the Veteran was malingering, and felt that she had an acquired psychiatric disorder which first manifested in service.

A July 2004 VA clinic record noted the Veteran's report of feeling tired a lot with decreased sleep.  Her mental status examination was significant for a sad effect with congruent mood.  Otherwise, her speech was clear and coherent, eye contact was fair, and appearance was neat and orderly.  She denied suicidal and homicidal thoughts.  She was given an impression of depression with decreased sleep.  An August 2004 VA clinic record noted that she continued to study at the local university.  She became tearful when describing military events.  A GAF score of 60 was assigned.  In November 2004, she was noted to demonstrate a good problem solving approach by dropping a fairly difficult mathematics course for a more elementary one.  She demonstrated a labile mood ranging from smiling to crying hard, and was very emotional describing military events.  Her speech was fluent, productive, and focused on the topic of conversation.  She was still intermittently depressed with poor concentration, became stressed out quickly, had difficulty remembering things and was unable to enjoy any pleasures in life.  Her sleep was fair when taking medication.  Insight and judgment were good and consistent with medication.  There was no cognitive impairment.  A GAF score of 50 was assigned.

In February 2005, the Veteran's treating VA psychiatrist wrote a letter reporting that the Veteran had been unable to function due to poor concentration, depression, an impaired sleeping pattern and having daytime drowsiness due to her medications.  Her cognitive impairment rendered her unable to finish class assignments or timely finishing class assignments.  It was recommended that these limitations be taken into account with her dropping some classes or being unable to complete assignments.

In May 2005, the Veteran described being "just functional" due to persistent fatigue, poor concentration, and emotional lability.  She had been unable to refrain from thinking about her military experiences.  Additional symptoms included a poor sleep pattern, anhedonia, having no relationship, anxiety, low self-esteem, panic attacks and being unable to concentrate at school.  She had dropped some school subjects.  Although she had panic attacks, she wanted to stop taking Ativan as she wanted to be functional during the day.  She was assigned a GAF score of 50.  In July 2005, she described a relationship problem which was causing her confusion, anxiety and depression.  She was assigned a GAF score of 62.  Thereafter, she continued to attend school.  She was assigned GAF scores of 50 in September 2005 and November 2005.  Also in November 2005, she was assigned a GAF score 62.

In March 2006, the Veteran reported maintaining a household, caring for 3 children, and attending movies occasionally with friends.  She was getting 7 to 8 hours of restful sleep.  Another treatment note reported findings of an anxious affect and tense mood.  GAF scores of 50 and 65 were assigned.  That same month, her psychiatrist wrote a letter indicating that the Veteran experienced episodes of depression with a heightened anxiety level when her schooling and household demands were high.  Her symptoms included intrusive memories of military experiences which could occur without provocation and caused crying episodes, emotional distress, depression, and poor concentration.  This led her to be unable to complete assigned tasks.  In addition, she required more time than her peers in completing tasks as the effects of her medication caused drowsiness and cognitive impairment.  In June 2006, the Veteran reported having ups and downs with bouts of anxiety and depression.  She was still in school, and interacting with people helped her anxiety.  She was balancing attending school while caring for 3 children.  Her mental status examination was significant for sluggishness, irritability, poor concentration and lack of motivation.  A GAF of 50 was assigned.  In October 2006, she was noted to have a sad affect and began crying when talking about her military experiences.  She described shaking all of the time, hardly being able to drive and being unable to concentrate.  Her anxiety affected her decision-making capacity, and she had been given allowances at school to accommodate her limitations.  Her depression was on and off.  Her mental status examination was significant for poor concentration, irritability, fatigue, anhedonia and intrusive memories of her military experiences.  A GAF score of 50 was assigned.  In November 2006, she reported being in her last semester to obtain a degree in human resource management.  A GAF score of 55 was assigned.

In a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) submitted in June 2005, the Veteran reported having 3 years of college education.  She reported working 32 hours per week as a waitress in 1995 earning $600 per month.  She also reported working 20 hours per week as a janitor in 1995 earning $600 per month.  She described leaving employment due to anxiety and her physical condition.

A February 2007 VA mental health treatment record noted the Veteran's continued difficulties with anxiety.  She did not sleep well when not taking Benadryl.  She described difficulty findings words during panic attacks.  She felt angry, insecure, scared, uncertain of her life and feeling trapped.  Her mental status examination was significant for a dysphoric mood.  A GAF score of 50 was assigned.  In March 2007, she reported earning her degree in human resource management.  In June 2007, she reported anxiety attacks with an inability to work due to stress, inability to concentrate, inability to focus on tasks, tiredness and fatigue.  She was not socializing, and did not like her life anymore.  Her mental status examination was significant for dysphoric mood, anxiety, constricted affect and sleep impairment.  The examiner found no disturbance of memory.  A GAF score of 50 was assigned.  A VA clinician in July 2007 noted that the Veteran's complaints did not correlate with generalized "anxiety" and that the Veteran was able to handle routine life events.  She continued to have a GAF score of 50 in November 2007.

An April 2008 VA mental health treatment note indicated that the Veteran was mildly tense.  GAF scores of 55 were assigned in April and June 2008.  In July 2008, the Veteran described anxiety, panic attacks, lack of motivation, wandering thoughts, impatience to organize things, forgetfulness, and an inability to concentrate.  She had occasional suicidal thoughts but no intent.  On mental status examination, the Veteran had a euthymic mood with a full and active affect.  However, the Veteran was observed to have abnormal hand movements during emotional moments, and her mind wandered from one point to another.  The Veteran was described as having depression, panic attacks, low self-esteem, disorganization, inability to complete tasks and being unable to focus.  A GAF score of 50 was assigned.  

A VA mental health consultation in January 2009 included the Veteran's report of continued depression and anxiety without any triggers.  She reported an inability to work due to a fear that she may have an anxiety attack while at work and get fired.  She continued to stay home and care for her children.  She had been coping better and did not cry or get as emotional as before when talking about her military experiences.  On mental status examination, the Veteran was noted to have good grooming and hygiene.  Her mood was euthymic and affect was reactive and full.  She was able to verbalize her emotions without breaking down.  Speech was normal in rate and volume, coherent, not tangential or circumstantial.  She had plans to work but did not want to get fired.  She feared missing work due episodes of depression which could occur at any time, and being unable to concentrate due to anxiety attacks.  She was advised to attempt a part-time job and, if tolerated, to seek a full-time job.  A GAF score of 50 was assigned.  Another treatment record in January 2009, which noted that the Veteran displayed no significant areas of concern with regard to speech and affect, offered a GAF score of 55.  

A July 2009 mental health consultation report reflected the Veteran's continued report of some anxiety.  She described her mood as up and down and becoming bored easily.  She had passive suicidal thoughts.  On mental status examination, the Veteran was described as casually attired with fair grooming and hygiene.  Her mood was pleasant, and affect was reactive and full.  She was able to verbalize her feelings and emotions without being emotional.  Her speech was normal in rate and rhythm, coherent and relevant.  There were no flight of ideas, or ideas of reference.  She stated that she was unable to work due to an inability to organize her thoughts and concentrate on tasks.  She found that some days she had difficulty getting out of bed or motivating herself to do anything.  She could not even do a part-time job due to an inability to handle depression and anxiety in spite of medication.  Her insight and judgment was adequate.  The examiner assigned a GAF score of 45 noting that the Veteran was still socially and occupationally impaired.

In December 2009, the Veteran described often being indecisive and procrastinating due to her thoughts that the world was scary and uncertain.  She had occasional passive suicidal ideations.  In January 2010, she reported early awakening from sleep.  She had a lot of anxiety and panic attacks.  Her mental status examination was significant for a mood which became emotional when talking about prior military experiences.  She was still experiencing some depression, anxiety, and difficulty motivating herself.  A GAF score of 45 was assigned.

A January 2010 VA mental health treatment note primarily reflected the Veteran's report of early awakening from sleep.  She had finished school for human resource management, but was unable to work at the current time due to "a lot" of anxiety and panic attacks.  On mental status examination, she was noted to be casually attired with good grooming and hygiene.  Her mood was initially labile and pleasant, but she later became emotional when talking about her military experiences.  Affect was reactive and full.  Her speech was productive, coherent, and clear.  She denied any psychotic symptoms.  She was not currently depressed.  She was still experiencing some depression, anxiety, and difficulty motivating herself to do anything.  Insight and judgment is adequate.  She was assigned a GAF score of 45 with her PTSD described as moderate to severe.

A February 2010 VA clinic record generally noted the Veteran to be alert, fully oriented and having a normal mood.

A March 2010 Women's Group note indicated that the Veteran continued to suffer poor self-worth, loss of interest in previous activities, flashbacks, nightmares, intrusive thoughts of her treatment by superiors, an inability to tolerate criticism, and avoidance of all things that reminded her of her trauma.

An April 2010 treatment record noted that the Veteran had a negative depression screen.  She responded "Not at all" for having little interest or pleasure in doing things, or feeling down, depressed, or hopeless.  That same month, a PTSD Women's note indicated that the Veteran was fully oriented, well-groomed and appropriately dressed absent evidence of a thought disorder, disturbance of speech or affect, suicidal or homicidal ideation, hallucinations, or delusions.  A GAF score of 55 was provided.

In a decision dated April 2010, the SSA found the Veteran to be permanently disabled due to a primary diagnosis of affective/mood disorders effective June 1996.  In so doing, the SSA examiner cited portions of the AOJ's February 2006 decision (incorrectly reported as a Board decision) which purportedly "declar[ed] the Claimant disabled."  In that decision, the AOJ assigned an initial 30 percent rating for the Veteran's acquired psychiatric disorder.

A May 2010 VA psychiatry consultation reflected the Veteran's report of "I'm okay, but I'm still up and down."  Her anxiety level was reported as keeping her from dealing with any situation with her becoming emotional and anxious when asked questions.  She stated that she took the easy way out by not filing a claim as she could not stand the stress of going through the process of being interviewed. 
She described her house as being unorganized and cluttered.  She reported short-term memory problems with an inability to recall any conversations.  She also described being unable to recall her mother's grave when visiting the cemetery.  She described being depressed and isolated.  It was noted that she became emotional when attempting to discuss her military experiences, and that the examiner was unable to explore these issues.  On mental status examination, the Veteran was described as casually attired with adequate grooming and hygiene.  She was still depressed, having a lot of anxiety and unable to make decisions due to anxiety.  She cried and was very emotional when attempting to discuss her military experiences.  She was described as having poor decision making capacity due to being unable to act on certain things right away and procrastination.  She was unable to organize herself due to anxiety, and had a panic attack if she had to do something that required organization or had to be done right away.  Due to these feelings, she was unable to get a job.  Insight and judgment were adequate.  She was depressed, withdrawn and anhedonic.  A GAF score of 45 was provided.

Also in May 2010, a VA mental health nursing note reflected that the Veteran had a negative depression screen wherein she reported "[s]everal days" for having little interest or pleasure in doing things, or feeling down, depressed, or hopeless.  She reported a worsening of her PTSD symptoms and reported not participating in any social activities because she had no interests.  She described going from "work to home" and having a "difficult time in the job."  She further reported being overly concerned about her appearance and dress code. 

An August 2010 VA psychology noted reflected that the Veteran brought her "significant other" to join her in session.  She wanted her partner present so that he could speak to how "severe my condition is."  Her partner reported that the Veteran's house was cluttered but not to the point of hording.  She was described as often being fearful and anxious for no reason. 

A September 2010 VA psychiatry consultation reflected the Veteran's report of doing "okay. I have to manage my health."  She continued with early awakening and feeling sleepy.  Her "on and off" boyfriend was present and was unable to understand why she could not function well.  He was unable to accept her illness with her inability to keep up with the house, her disorganization, and her accumulation of boxes of clothes, paperwork, and documents.  The Veteran described not having the energy to organize or sort out the things that she needed or she might want to throw out.  She was trying to organize her bills and she had to sort out things that were running out of date, which her boyfriend was willing to provide assistance.  It was indicated that her clothes did not fit her and were probably outdated.  The Veteran's boyfriend was able to ask certain questions.  He was provided an explanation that the Veteran's PTSD and depression caused her to be unable to do things, or that she may not be able to go out or do things as she expected.  Also, the Veteran had panic attacks and difficulty making decisions with certain things.  She procrastinated and then felt guilty for not doing it.  

On mental status examination, the Veteran was described as casually attired with good grooming and hygiene.  She was calm and cooperative.  She interacted and participated in her treatment.  Her mood was euthymic, and her affect was reactive and full.  Speech was normal in rate and volume, coherent and logical.  She was able to verbalize her feelings, emotions, depression and the reason for her inability to organize things.  Her memories of being harassed in the military with an attempted rape affected her daily functioning, and still had avoidance of this situation and became emotional when discussing.  She was described as depressed and unable to make decisions at certain times with avoidance of anything that would remind her of military experiences.  Insight and judgment were adequate.  The examiner stated that, at this time, the Veteran still had poor concentration and an inability to focus on tasks and, therefore, was unable to perform function and unable to work.  She was not depressed at this time, although she was withdrawn and anhedonic at times.  She denied any suicidal or homicidal ideations.  A GAF score of 45 was assigned. 

On VA examination in December 2010, the Veteran generally described being "not so well."  She reported panic attacks which occurred 2 times per week, concentration difficulty, some suicidal thoughts, and short term and long term memory impairment.  She described sleep difficulty with "flashbacks."  However, upon query, the Veteran actually described intrusive thoughts.  She reported staying "fearful" at which times she suddenly started to cry.  She stopped working in 1996 as a waitress due to being fatigued and stressed.  She had no current interest in working due to an inability to work related difficulty with memory and concentration.  She had an "off and on" relationship with her significant other for approximately 8 years.  They had their last separation about 8 months ago and, while she lived alone, her partner was with her almost all the time.  Despite being queried three separate times, the Veteran was described as being very evasive when asked about her leisure time and enjoyable activities, 

On mental status examination, the Veteran was described as polite and making good eye contact.  She was alert and fully oriented.  She did not appear to be in acute distress with the exception of sudden crying episodes which stopped just as suddenly.  Her affect was appropriate and mood was within normal limits.  Her speech was relevant and coherent without evidence of psychosis or thought disorder.  She appeared capable of maintaining personal hygiene as she was neat and well-dressed in appearance.  Her immediate, short-term and long-term memory appeared intact.  Her concentration was described as "fine" as she was able to keep up with tasks and the topics of the examination.  She could spell the word "watch" backwards without problems.  The Veteran queried the examiner regarding the reason for the series of questions addressing memory and concentration and, when explained, she became very insistent that her positive response to those questions was not how she functioned in everyday life.  She addressed this issue 6 times emphasizing the fact that she cannot concentrate and had significant impairment in immediate, short-term, and long-term memory.  It was further noted that she returned to the office 10 minutes after the end of the interview, sat down, took off her coat and continued to explain that she had fearfulness, memory and concentration issues.  She wanted to discuss her situation immediately from her discharge from service although it was explained the purpose of the examination was to determine her current functioning.  She did not exhibit suicidal or homicidal thinking, and appeared capable of handling her own finances.  The examiner offered a diagnosis of PTSD with an Axis II designation of rule out histrionic personality disorder.  A GAF score of 55 was assigned.  The examiner also offered the following conclusion:

The patient's severity of symptoms appears to not have changed significantly as she has been involved in ongoing treatment.  The patient was given a psychological test, the results of which indicated that she is likely exaggerating the severity of her current symptoms.  Further, behavior during the examination was also indicative of symptom execration.  She endorsed not 1 single positive thing in her life and when asked about any such areas became evasive and would start discussing negative events.  Given the fact that Christmas was just 2 days ago and the patient had stated that her meal the night before was of Christmas dinner leftovers, this further indicates a purposeful lack of endorsement of any positive aspects of her life.  The patient's ability to interact without any difficulty during the examination does suggest that under certain circumstances, she is able to take directions, follow directions, understand plans and outcomes and function independently and manage her own financial benefits.  Although her symptoms may affect her mood and vocational ability, they do not preclude her ability to attend to tasks for at least 1 full hour.

A December 2010 psychology note included the Veteran's report of feeling very fearful in general, and often becoming overwhelmed with fear over the course of a day.  She reported being reluctant to discuss her fears, and expressed difficulty trusting other people and "the system."  The examiner found that the Veteran was well-oriented, well-groomed and appropriately dressed.  There was no evidence of a thought disorder or disturbances to speech, or affect.  She denied experiencing any suicidal or homicidal ideation, hallucinations or delusions.

In January 2011, the Veteran called her treating psychologist to express her concerns about her recent VA examination.  She indicated that "He told me I only had 20 minutes with him and I didn't feel like that was enough time for this."  She described feeling "anxious and fearful" since completing this examination.  She stated that the examiner indicated to her that her mental health notes did not report her functioning, symptoms and symptoms severity.  

A March 2011 pulmonary consultation reflected the Veteran's complaint of difficulty with falling asleep, and not feeling refreshed after sleep with fatigue.  She was given impressions of sleep disorder, depressive disorder, PTSD and anxiety disorder. 

At an April 18, 2011 VA psychology consultation, the Veteran presented a copy of her December VA examination report requesting assistance in understanding the conclusions in the report.  She stressed that she was frustrated with the Compensation and Pension (C&P) process, and had filed a complaint with the patient advocate immediately after the examination.  She indicated that she experienced passive suicidal ideation, which was not discussed during the report and should have been noted on her record.  Mental status examination reflected that the Veteran was well-oriented, well-groomed and appropriately dressed. There was no evidence of a thought disorder or disturbances to speech, gait or affect.  She reported experiencing passive suicidal ideation, but no homicidal ideation, hallucinations or delusions.

At an April 22, 2011 group therapy consultation, the Veteran reported that she had "[b]een ripping and running . . . kids playing ball."  She was described as attentive and actively participating throughout the session.  There was no reported suicidal or homicidal ideation, hallucinations or delusions.  The next week, the Veteran indicated that she was "doing okay" having been busy with both of her sons being on two different baseball teams.  There was no reported suicidal or homicidal ideation, hallucinations or delusions.

A May 2011 VA mental health nursing note reflected that the Veteran was casually dressed with neat and clean clothing.  She had an anxious affect with congruent mood.  She admitted to increased stress when reminded of military events, and indicated that her recent VA C&P examination made her have similar feelings on how she had been treated in the military.  She felt that the examiner did not listen or take her feelings into account.  She denied suicidal and homicidal thoughts.  

A May 11, 2011 VA psychology note reflected a discussion with the Veteran about setting reasonable daily goals and organizing her schedule on a daily basis.  Mental status examination showed that the Veteran was well-oriented, well-groomed and appropriately dressed.  There was no evidence of a thought disorder or disturbances to speech or affect.  The examination report states "She reported experiencing suicidal ideation or homicidal ideation, hallucinations or delusions."

A May 13, 2011 psychology group therapy note noted that the Veteran did not report suicidal or homicidal ideation, hallucinations or delusions.

A May 15, 2011 VA psychiatry consultation reflected the Veteran's report of "I'm kind of not feeling too well" after the C&P examination.  She was upset, frustrated, and felt that the C&P examination assessment was not fair.  She had passive thoughts of suicide, but had not acted on it.  She indicated that she had kids and other people who needed her so she never made an attempt.  She repeatedly indicated that she had problems focusing or finishing tasks at home and organizing herself, which would be difficult if she had a job.  It was noted that the Veteran's emotional state had always been fragile, especially when asked about her past in the military experiences and would go into an emotional state crying.  For this reason, the examiner seldom discussed this issue.  The Veteran was described as having an inability to focus on things due to a short attention and concentration span and taking a long time to complete tasks.  She reported being unable to finish a task before starting another one which had been a constant problem.  She had difficulty organizing her home, which seemed to be a reason for the on and off relationship with her boyfriend.  On mental status examination, the Veteran was described as casually attired with good grooming and hygiene.  The examiner noted that the Veteran was advised to disagree with the C&P examination but noted that the C&P examination was done by "an independent contractor so supposedly, they should not have any bias with her assessment."  She described having a lot of anxiety and because of this had been depressed.  She reported an emotional state of her life being in chaos and because of this, she was unable to sleep, was frustrated, and was depressed with what is going on in her life.  Her insight and judgment was adequate.  A GAF score of 45 was assigned.

A June 2011 VA treatment record noted that the Veteran had a negative depression screen with her report of "[s]everal days" for having little interest or pleasure in doing things, or feeling down, depressed, or hopeless.

A June 14, 2011 VA psychology note reflected the Veteran's description of managing symptoms of anxiety, hypervigilance, isolation, irritability and periodic passive suicidal ideations.  She was well-oriented, well-groomed and appropriately dressed. There was no evidence of a thought disorder or disturbances to speech, gait or affect. 

At her Board hearing in April 2012, the Veteran testified to her belief that her 30 percent rating was inadequate.  She described having withheld information about herself due to being guarded with her problems.  She described anxiety wherein she did not like to be in crowds, and difficulty dealing with her medical issues at VA due to having to walk in front of a lot of people.  She avoided situations involving large crowds.  She endorsed symptoms of depression, irritability, panic attacks with shortness of breath, "a lot" of suicidal thoughts, some rituals such as counting objects and having to write symbols in a certain way, nightmares, sleep difficulty, memory impairment, concentration difficulty, forgetfulness and an inability to complete tasks.  She had experienced anger outbursts involving the throwing and breaking of objects when she first left the military.  Her diagnoses included major depression, anxiety, PTSD and obsessive compulsive disorder (OCD).  She was dissatisfied with her last VA C&P examination because she was unable to converse with the physician and could not think quickly enough to get her points out.  She described an inability to quickly respond with an informed answer, and that she could give incorrect answers as a result.  She had been disabled by SSA since 1996 but, due to her disorganization, did not know the reasons.  She continued to experience stress related to her military services

A February 2013 VA examination report reflected the opinion that repeated objective evaluations of Veteran's claims folder showed contradictory evidence regarding the Veteran's assertions of being unemployable from 1996 forward.  However, the examiner found objective evidence of impairment of employability since 2001.  It was noted that, starting in May 2001, the Veteran's GAF score was noted to be significantly lower and showing "serious impairment in social, occupational, or school functioning."  While it was unclear when the Veteran stopped working, an evaluation on May 10, 2001 reflected that the Veteran's medical or mental health issues impaired her ability to work.  Prior to this time, the objective evidence demonstrated that the Veteran was capable of substantially gainful employment in at least sedentary activity consistent with (c/w) her prior administrative experience.  Her physical active employment would have been limited due to occasional flares of back pain and difficulty with stairs/stooping due to both her back and knee conditions.  From a PTSD perspective alone, beginning in May 2001 forward, the objective evidence showed that the Veteran would have impairment of substantially gainful employment in any capacity due to her low GAF interfering with her ability to handle normal stressors of regular employment.

The Veteran's service-connected acquired psychiatric disorder has been evaluated as 30 percent disabling effective July 12, 1996.  During the course of his appeal, the regulations pertaining to psychiatric disabilities were revised.  At the time the Veteran filed her service connection claim, a psychoneurotic disorder such as generalized anxiety disorder, dysthymic disorder and PTSD, were evaluated under 38 C.F.R. § 4.132 as in effect prior to November 7, 1996.  DC 9400 (generalized anxiety disorder) and other codes pertaining to psychoneurotic disorders provided for a 10 percent rating when symptomatology is less than the criteria required for the 30 percent evaluation, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  

A 30 percent rating required definite impairment in the ability to establish or maintain effective and wholesome relationships with people, where the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  

A 50 percent rating was assigned when the ability to maintain effective or favorable relationships with people is considerably impaired, and by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  

A 70 percent evaluation required that the ability to maintain effectively or favorable relationships with people was severely impaired, with psychoneurotic symptoms of such severity and persistence that there was severe impairment in the ability to obtain or retain employment. 

A 100 percent evaluation under DC 9400 was warranted where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; OR totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from reality; OR demonstrably unable to obtain or retain employment.  The criteria for a 100 percent rating under the old version of DC 9400 were each independent bases for granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

On November 7, 1996, the rating criteria for psychiatric disorders were revised and are now found at 38 C.F.R. § 4.130.  The revised rating criteria provides that generalized anxiety disorder (DC 9400), as well as other mental disorders, are to be assigned a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such items as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.   

A 100 percent disability evaluation requires total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

As the Veteran's claim for an initial rating for her acquired psychiatric disorder was pending when the regulations pertaining to psychiatric disabilities were revised, she is entitled to the version of the law most favorable to her.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) ("where [a] law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so").  Prior to the effective date of the new regulations, however, the Veteran's claim for a higher initial rating may only be evaluated under the older criteria.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (April 10, 2000). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association (also known as "DSM-IV").  Notably, the DSM-V replaced GAF scores in lieu of an evaluation according to the World Health Organization Disability Assessment Schedule.  Id.   

DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).

Symptoms listed in VA's general rating formula for mental disorders, in effect since November 7, 1996, are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
See 38 C.F.R. § 4.130.  

The Board observes that the Veteran has been diagnosed with several various acquired psychiatric disorders, to include PTSD.  As reflected in a May 2004 opinion from a VHA psychiatrist, the Veteran's psychiatric condition which includes anxiety was acquired in service although the examiner indicated that the criteria for a diagnosis of PTSD was not met.  Thus, the Board will attribute all current psychiatric symptoms and impairment as due to service-connected acquired psychiatric disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

The record on appeal contains conflicting examiner assessments regarding the actual diagnosis of the Veteran's acquired psychiatric disorder as well as the nature and severity of her acquired psychiatric disorder.  There has been disagreement as to whether the Veteran manifests a personality disorder or an acquired psychiatric disorder.  There is also disagreement as to whether the Veteran demonstrates signs of malingering or symptom exaggeration based, in part, on inconsistent statements and actions by the Veteran.  

A January 2005 Board decision awarded service connection for an acquired psychiatric disorder, diagnosed as anxiety, based upon the opinion of a May 2004 VHA psychiatrist.  This examiner concluded that the Veteran manifested an anxiety disorder with somatic manifestations, noting that she was easily stressed and showed the effects of stress.  The examiner also offered an opinion that the Veteran did not appear to be consciously malingering.  The Board finds that the VHA examiner's diagnosis and opinion is highly probative evidence concerning the nature and severity of the Veteran's psychiatric disorder.

i.  Appeal period prior to May 10, 2001

The Board finds that, for the time period from July 12, 1996 to May 10, 2001, the criteria for a rating in excess of 30 percent for the Veteran's acquired psychiatric disorder have not been met under the criteria in effect before and after November 7, 1996.  

During this time period, the Veteran reported symptoms of disorganization, an inability to concentrate, fatigue, anxiety, crying spells, depression, forgetfulness, weakness, dizziness, and tremors particularly when under stress.  She described episodes of difficulty arising from bed with variable sleep.  She described feelings of low self-esteem, insecurity, and discomfort with authority figures.  The Veteran's mother described her as being unable to function since her military discharge with symptomatology of headaches, depression, memory impairment and appearing as if in a daze.  The Veteran was generally described as being in a "very bad" condition.

However, the VA examination reports and VA clinic records reflected that the Veteran had obtained part-time employment as a waitress and janitor.  In 1995, she earned $600 per month working as a waitress and between $240 and $600 working as a janitor.  Despite her description of an inability to function, she also reported spending her time taking care of her child, shopping, going to church, and eating out.  She described her hobbies as travelling and enjoying nature.  At a VA examination in September 2000, the Veteran described her lack of employment as a choice she made to take care of her children and to be a good wife.  At that time, the Veteran described engaging in activities such as taking care of her finances, grocery shopping, regularly attending church, and spending time with her children by taking them to the park or to the movies.  She further described having several friends who were a source of comfort and enjoying being around people in general.

During this time period, the Veteran demonstrated no impairment of hygiene, speech, orientation, cognition, memory, concentration, thought process, or judgment.  See VA examination reports dated December 1994, December 1996 and September 2000; VA clinic records dated August 1995 and April 2000.  She denied paranoia, delusions, suicidal ideations, and homicidal ideations.  Id.  Rather, the only significant clinical findings concerned her poor insight (VA examination dated December 1994), hand tremors with stress (VA clinic record dated January 1995), depressed mood (VA clinic records dated August 1995 and October 1999), labile effect (VA examination dated December 1996), and pre-occupation with personal problems (VA examination dated September 2000).

Additionally, the record includes multiple examiner assessments of the Veteran's overall psychological, social, and occupational functioning as expressed in the following GAF scores: 70-80 (VA examination dated December 1994), 35 (October 1996 VA psychologist letter), 80 (VA examination dated December 1996), 55 (VA clinic record dated April 2000), and 68 (VA examination dated September 2000).  With the exception of the October 1996 VA psychologist assessment, the VA examiners and clinician assessments reflect that the Veteran's impairment of psychological, social, and occupational functioning ranged from mild to moderate in degree.

The Board has carefully reviewed the October 1996 VA psychologist assessment which, notably, deviates substantially from the other physician assessments.  A GAF of 35 is representative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

On review of the VA clinic records and the October 1996 VA psychologist letter, the Board finds no clinic findings supportive of impairment in reality testing or communication.  As discussed above, the Veteran reported having several friends, going to church, and taking care of her family and finances.  Rather, this examiner described knowledge of the Veteran's mood swings, her interactions with others (which is not specifically elaborated upon) and the Veteran being unable to hold a job for a sustained period of time due to an inability to function.  However, at the December 2000 VA examination, the Veteran described her lack of employment as a lifestyle choice.  

Overall, the Board places greater probative weight to the assessments regarding the Veteran's overall psychological, social, and occupational functioning made by the VA C&P examiners in December 1994, December 1996 and September 2000 as these examiners based their assessment based upon the entirety of the record, to include review of the claims folder, with specific mental status examination findings supporting their conclusions.

Thus, for the time period from July 12, 1996 to May 10, 2001, the Board finds by a preponderance of the evidence that the Veteran's acquired psychiatric disorder was primarily manifested by disturbance of mood, impairment of insight, hand tremors with stress, labile effect and pre-occupation with personal problems which resulted in no more than definite impairment in the ability to establish or maintain effective and wholesome relationships with people with psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce no more than definite industrial impairment.

Effective November 7, 1996, the Board may also apply the revised criteria of DC 9400.  However, the Board finds that a higher rating is not warranted under this revised code.  In this respect, the Veteran did not demonstrate many of the examples which support a 50 percent rating such as impairment of speech, abstract thinking, flattened affect, and panic attacks.  She described an ability to maintain effective family and social relationships.

The Veteran did report difficulty in understanding complex commands, memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work relationships.  Her mother offered similar observations.  However, VA examiners in December 1994, December 1996 and September 2000 specifically found no deficits in abstract thinking, concentration, or memory on mental status examinations.  Similar findings were reported in the VA clinic setting in April 2000.  Overall, the Board places greater probative weight to the VA examiner findings as they are based on mental status examination by trained professionals, which greatly outweighs the lay beliefs and observations by the Veteran and her mother.

The Veteran also endorsed continuous panic or depression affecting her ability to function independently, appropriately and effectively, which is an example supporting a 70 percent rating.  However, as held above, the persuasive VA examiner and clinician assessments discussed above reflect that her overall impairment of psychological, social, and occupational functioning ranged from mild to moderate in degree.

Otherwise, the Veteran did not manifest symptoms such as suicidal ideation, obsessional rituals which interfere with routine activity, speech being intermittently illogical, obscure or irrelevant; impaired impulse control (unprovoked irritability with periods of violence), spatial disorientation, or neglect of personal appearance and hygiene which are further examples supporting a 70 percent rating.

Furthermore, the Veteran manifested no examples supportive of a 100 percent rating such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or name.

Overall, the Board finds that the criteria in effect since November 7, 1996 would not support a rating in excess of 30 percent as the preponderance of the evidence establishes that the Veteran's acquired psychiatric disorder, which was primarily manifested by disturbance of mood, impairment of insight, hand tremors with stress, labile effect and pre-occupation with personal problems, resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


ii.  Appeal period since May 10, 2001

The Board finds that, for the appeal period beginning May 10, 2001, the criteria for a 100 percent schedular rating for the Veteran's acquired psychiatric disorder have been met.  

In this regard, the record includes opinion from a February 2013 VA examiner who, upon review of the claims folder, identified a May 10, 2001 VA clinic record as first demonstrating that the Veteran's medical or mental issues impaired her ability to work.  This clinic evaluation assigned a GAF score of 50 and noted the Veteran's report of becoming easily tired, having headaches with an inability to concentrate, having crying episodes and hardly being able to function.  She was noted to have a labile mood and becoming teary-eyed when recounting her military experiences.  It was further noted that her insight and judgment were impaired.  The February 2013 VA examiner opined that, from a PTSD perspective alone, the objective evidence showed that the Veteran would have impairment of substantially gainful employment in any capacity due to her low GAF interfering with her ability to handle normal stressors of regular employment. 

The Board observes that additional evidence during this period of time reflects evidence suggesting that the Veteran was not demonstrably unable to obtain or retain employment.  For example, the Veteran earned a degree in human resource management.  However, the record includes notations from the Veteran's treating clinicians reflecting that her psychiatric impairment, when combined with the effects of medications to treat her psychiatric disorder, interfered with her ability to complete class assignments.  The Veteran was also given GAF scores as high as 65, but the record routinely reflects GAF scores of 50 and some as low as 45.  Additionally, a VA examiner in December 2010 felt that the Veteran was likely exaggerating the severity of her symptoms based upon her interview questioning and conduct during the examination.

Nonetheless, the Board observes that, after May 10, 2001, the Veteran voiced additional complaints such as being uncomfortable in small crowds, low frustration tolerance, difficulty making decisions, sleep impairment even with medications, anhedonia, panic attacks, daytime drowsiness from her medications, difficulty finding words during panic attacks, wandering thoughts, indecisiveness, lack of motivation, procrastination and passive suicidal ideations.  She described no longer socializing.  While some of these symptoms had been mentioned prior to May 10, 2001, the Board's review of the record reflects a significant increase in the volume and persistence of these complaints to the extent they began to affect her social relations and recreations which, previously, had been relatively unimpaired.  The VA clinicians noted additional findings of depression, emotional lability, dysphoric mood, constricted affect, short-term memory impairment, anxious mood, sad affect, sluggishness, irritability, and intrusive memories.  One examiner commented that the Veteran had poor decision making capacity due to her psychiatric symptoms. 

On this record, the Board resolves reasonable doubt in favor of the Veteran by finding that, since May 10, 2001, the Veteran's acquired psychiatric disorder has been manifested by additional symptomatology of low frustration tolerance, difficulty making decisions, sleep impairment even with medications, anhedonia, panic attacks, difficulty finding words during panic attacks, wandering thoughts, indecisiveness, lack of motivation, procrastination, passive suicidal ideations and social isolation which resulted in a demonstrable inability obtain or retain employment.  Thus, a 100 percent evaluation is granted under the version of DC 9400 in effect prior to November 7, 1996.

In so finding, the Board observes that it is not factually ascertainable that the Veteran's increased severity of disability leading to a 100 percent evaluation occurred prior to the May 10, 2001 effective date of award assigned.  In this respect, the Board has specifically reviewed and discussed the October 1996 VA psychologist statement which assigned a GAF score of 35.  For the reasons discussed above, the Board has found this evaluation to be inconsistent with the entire evidentiary record and unsupported by any clinic findings as opposed to the numerous other assessments of record.  Additionally, the February 2013 VA examiner provided opinion that, prior to May 10, 2001 when the Veteran's GAF scores began to be reported in the 50's, the objective evidence demonstrated that the Veteran was capable of gainful employment in a sedentary capacity consistent with her prior administrative experience.

The Board also observes that SSA determined that the Veteran became permanently disabled due to her psychiatric disorder in 1996.  This determination was based on the same evidence reviewed by the Board.  A review of the administrative decision reflects that the SSA examiner construed portions of the AOJ's February 2006 decision as purportedly "declaring the Claimant disabled."  The AOJ's decision, however, assigned an initial 30 percent rating for the Veteran's acquired psychiatric disorder.  The Board finds that the SSA's evaluation of this evidence, while probative, does not outweigh the Board's interpretation of the medical evidence prior to May 10, 2001.

Finally, the Board has carefully considered the lay descriptions of symptomatology and functional limitations provided by the Veteran, her mother and her boyfriend.  The Board finds that these descriptions of disability prior to May 10, 2001 are not credible and greatly outweighed by the objective medical examiner assessments which are based upon mental status examination and review of the claims folder.  There is no doubt of material fact to be resolved in the Veteran's favor in finding that her psychiatric disability increased in severity prior to May 10, 2001.

C.  Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of her service-connected left foot disability has had on her activities of work and daily living.  However, the Board finds that all aspects of this disability are adequately encompassed in the assigned schedular rating.  In this respect, the Board has assigned the maximum schedular rating for the orthopedic aspects of a foot disability absent actual loss of use the foot.  The Board has relied on the Veteran's description of functional limitations to arrive at this determination.  Additionally, the Board has assigned a separate rating for the neurologic aspects of her left foot disability.  

Similarly, the Board finds that all aspects of the Veteran's acquired psychiatric disorder are adequately encompassed in the assigned schedular ratings.  In so doing, the Board has applied the rating criteria in effect prior to and after November 7, 1996 and applied the version most favorable to the Veteran.  The current rating criteria for evaluating a psychiatric disability provides samples which support a particular rating but allows for consideration of all aspects of disability which affect social and occupational impairment.  Here, the Board has awarded a 100 percent schedular rating for the time period since May 10, 2001, and continued a 30 percent rating for an earlier time period.  The Board has also considered whether a higher rating is warranted based upon the frequency, duration and severity of the Veteran's symptoms, but the criteria for a rating greater than 30 percent prior to May 10, 2001 are not met.  In short, the Board finds that the assigned schedular evaluation is adequate. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, the Board finds no evidence or argument that the combined effect of her multiple service-connected conditions result in an exceptional circumstance in this case.  Thus, further discussion of Johnson is not necessary. 

Thus, the criteria for referring the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation have not been met.


ORDER

Service connection for urinary incontinence is denied.

Service connection for tinnitus is granted.

For the entire appeal period, a 30 percent rating, but no higher, for status-post bunionectomy with k-wire fixation of the left first metatarsal phalangeal joint and arthroplasty of second proximal interphalangeal joint is granted, subject to the laws and regulations governing the award of monetary benefits.   

For the entire appeal period, a separate 10 percent rating, but no higher, for neuritis of toes 1 and 2, associated with status-post bunionectomy with k-wire fixation of the left first metatarsal phalangeal joint and arthroplasty of second proximal interphalangeal joint, is granted, subject to the laws and regulations governing the award of monetary benefits.   

For the  period from July 12, 1996 to May 9, 2001, an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as anxiety disorder, is denied. 

As of May 10, 2001, an initial 100 percent rating for an acquired psychiatric disorder, diagnosed as anxiety disorder, is granted, subject to the laws and regulations governing the award of monetary benefits.   


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with regard to the Veteran's claim of entitlement to a TDIU prior to June 29, 2005, so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this regard, the Board finds that, in light of the award of service connection for tinnitus and the assignment of increased and separate ratings for the Veteran's left foot disability and acquired psychiatric disorder herein, a remand with regard to the Veteran's claim for a TDIU prior to June 29, 2005, is necessary.  Specifically, the AOJ must implement the Board's awards and, thereafter, reconsider her TDIU claim since, based on the Board's actions, additional disabilities may be considered service-connected prior to June 29, 2005. Therefore, the claims are inextricably intertwined and, before the issue of entitlement to TDIU prior to June 29, 2005, can be addressed on appeal, the Board's awards must be implemented.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board further notes that, despite the award herein of a 100 percent schedular rating for an acquired psychiatric disorder as of May 10, 2001, the claim for a TDIU prior to June 29, 2005, is not rendered moot between such dates.  In this regard, the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute. Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  For SMC purposes, a TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie at 251; see also Bradley at 293.  Therefore, the Veteran is still eligible to receive a TDIU based on her service-connected disabilities other than her acquired psychiatric disorder between May 10, 2001, and June 29, 2005, for the purpose of establishing entitlement to SMC. 

Therefore, in the readjudication of the Veteran's claim for a TDIU prior to June 29, 2005, the AOJ must determine whether, for the period prior to May 10, 2001, all of her service-connected disabilities rendered her unable to secure or follow a substantially gainful occupation and, for the period from May 10, 2001, to June 29, 2005, whether her service-connected disabilities other than her acquired psychiatric disorder render her unable to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

After implementing the Board's awards of service connection for tinnitus and the assignment of increased and separate ratings for the Veteran's left foot disability and acquired psychiatric disorder, the Veteran's claim of entitlement to a TDIU prior to June 29, 2005, should be readjudicated.  In the readjudication, the AOJ must determine whether, for the period prior to May 10, 2001, all of the Veteran's service-connected disabilities rendered her unable to secure or follow a substantially gainful occupation and, for the period from May 10, 2001, to June 29, 2005, whether her service-connected disabilities other than her acquired psychiatric disorder render her unable to secure or follow a substantially gainful occupation.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


